    Case 5:20-cv-00004-MFU Document 25 Filed 12/23/20 Page 1 of 8 Pageid#: 254




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF VIRGINIA
                            HARRISONBURG DIVISION

ERNEST WYNKOOP,                                   )
                                                  )
        Plaintiff                                 )       Civil Action No. 5:20-cv-4
v.                                                )
                                                  )
UNITED STATES OF AMERICA,                         )       By: Michael F. Urbanski
et al.,                                           )       Chief United States District Judge
        Defendants                                )

                                  MEMORANDUM OPINION

        Pending in this case is defendant the United States of America’s (“the government”)

motion to dismiss this lawsuit. ECF No. 11. The issues have been briefed and a hearing was

held in this matter on November 24, 2020. As set forth below, the court GRANTS the

government’s motion to dismiss this case.

                                           BACKGROUND

        On January 10, 2017, plaintiff Ernest Wynkoop was touring a property that was for

sale when he fell through a stair that collapsed. He suffered a tear to his right rotator cuff

which has required two surgeries, and suffered right shoulder pain, right knee pain, and a

sprain of the lateral ligament of his right knee. ECF No. 19 at 15. The property, located at

1875 River Road in Elkton, Virginia, was owned and being sold by the United States

Department of Housing and Urban Development (HUD). 1 On January 22, 2020, Wynkoop

filed this lawsuit against HUD, alleging negligence in maintaining the property.



1In an action brought under the Federal Tort Claims Act, 28 U.S.C. §§ 1346(b) and 2671 et seq. (FTCA), the
United States is the proper party defendant. Iodice v. United States, 289 F.3d 270, 273 n. 1 (4th Cir. 2002).
Although Wynkoop did not cite the FTCA in his complaint, he does not contest the government’s
characterization of his lawsuit as an FTCA claim.
 Case 5:20-cv-00004-MFU Document 25 Filed 12/23/20 Page 2 of 8 Pageid#: 255




       HUD came to own the property as part of its One-to-Four Family Home Mortgage

Insurance Program, as authorized by Section 233(b) of the National Housing Act, 12 U.S.C. §

1709(b), which is implemented by regulations at 24 C.F.R. Part 203. As part of this program,

the Federal Housing Authority (FHA) insures mortgages made by qualified lenders to people

purchasing or refinancing a primary residence. In the event of default of an FHA loan, if the

lender acquires the property, it files a claim with HUD for insurance benefits and conveys the

property to HUD. 12 U.S.C. § 1710; 24 C.F.R. Part 203. The Secretary of HUD is authorized

to dispose of the properties through the Single Family Property Disposition Program. See 24

C.F.R. Part 291; Declaration of Michael Curry, ECF No. 12-2.

       HUD has outsourced its disposition of single-family homes to private sector

contractors under its Management and Marketing Program. Curry Decl., ECF No. 12-2 ¶ 5.

Through this program, HUD contracts with Mortgage Compliance Managers (MCMs), Field

Service Managers (FSMs), and Asset Managers (AMs) to perform marketing and maintenance

functions. Id. ¶ 6. Together, these managers are responsible for ensuring compliance with

HUD’s conveyancing standards related to title, occupancy, property condition, property

maintenance and preservation, inspecting and securing the property, performing cosmetic

enhancements or repairs, providing ongoing maintenance, and marketing and selling the

properties. Id.

       BLM Companies, Inc., (BLM) is an FSM for properties in an area which includes the

property where Wynkoop was injured. See Ex. 2, Att. A to Curry Decl., ECF No. 12-2 at 4-

156. The contract between HUD and BLM sets out BLM’s responsibilities with regard to

HUD-owned properties in its territory, and generally includes maintenance and repairs. See


                                              2
 Case 5:20-cv-00004-MFU Document 25 Filed 12/23/20 Page 3 of 8 Pageid#: 256




Mot. to Dism., ECF No. 12 at 4-6 and Contract, ECF No. 12-2. The contract specifies that

BLM is responsible for keeping stairs and handrails secure and installed per local code.

Contract at 26-27, ECF No. 12-2 at 29-30.

       On July 18, 2016, title to the property at 1875 River Road was conveyed to HUD after

the company holding the mortgage submitted an insurance claim. On July 21, 2016, HUD

assigned the property to BLM for property maintenance and preservation services under its

contract with BLM. See Ex. 2, Att. B to Curry Decl., ECF No. 12-2 at 148.

       The government filed a motion to dismiss Wynkoop’s lawsuit pursuant to Rule 12(b)(1)

on May 26, 2020, asserting two defenses: (1) Wynkoop failed to exhaust his administrative

remedies and (2) HUD contracted the property’s maintenance to an independent contractor

and the United States has not waived sovereign immunity for alleged negligence of

independent contractors. HUD has since conceded that Wynkoop exhausted his

administrative remedies, leaving only the issue of whether the court has jurisdiction to hear

this claim under the FTCA.

                                       APPLICABLE LAW

I. Rule 12(b)(1)

       The United States moves to dismiss pursuant to Fed.R.Civ.P. 12(b)(1), arguing that it

is entitled to sovereign immunity and that this court is without jurisdiction to adjudicate

Wynkoop’s claim because sovereign immunity is jurisdictional in nature. Because the

government is challenging jurisdiction under Rule 12(b)(1), Wynkoop bears the burden of

persuasion of showing the court has jurisdiction. Williams v. United States, 50 F.3d 299, 304

(4th Cir. 1995) (citations omitted).


                                             3
 Case 5:20-cv-00004-MFU Document 25 Filed 12/23/20 Page 4 of 8 Pageid#: 257




       When a defendant argues that a claim fails to allege facts upon which subject matter

jurisdiction can be based, all the facts alleged in the complaint are assumed to be true and the

plaintiff is afforded the same procedural protection as he would receive under a Rule 12(b)(6)

motion. Adams v. Bain, 697 F.2d 1213, 1219 (4th Cir. 1982). When a defendant alleges that

the jurisdictional allegations in a complaint are not true, a trial court may go beyond the

allegations of the complaint and hold an evidentiary hearing to determine if there are facts to

support the jurisdictional allegations. Id.

       In this case, there does not appear to be a dispute regarding the jurisdictional facts. The

only issue appears to be whether the government is liable for Wynkoop’s injuries under the

FTCA. If the United States is not liable for Wynkoop’s injuries, the court lacks subject matter

jurisdiction and the claims must be dismissed. Williams, 50 F.3d at 304 (citations omitted).

II. Federal Tort Claims Act

       Although the government typically is immune from suit, “the FTCA waives sovereign

immunity when the federal government ‘would be liable to the claimant in accordance with

the law of the place where the act or omission occurred’ for certain torts, such as negligence

committed by federal employees acting within the scope of their employment.’” Tyree v.

United States, 814 F.App’x 762, 765 (4th Cir. 2020) (quoting 28 U.S.C. § 1346(b)(1)). The

United States asserts that the government’s waiver of sovereign immunity for tort claims

specifically excludes negligence or wrongful acts or omissions performed by independent

contractors. A “Federal Agency” is defined in the FTCA as follows:

       As used in this chapter and sections 1346(b) and 2401(b) of this title, the term
       “Federal agency” includes the executive departments, the judicial and legislative
       branches, the military departments, independent establishments of the United


                                                4
 Case 5:20-cv-00004-MFU Document 25 Filed 12/23/20 Page 5 of 8 Pageid#: 258




       States, and corporations primarily acting as instrumentalities or agencies of the
       United States, but does not include any contractor with the United States.

28 U.S.C. § 2671 (emphasis added). The government asserts that BLM is an independent

contractor responsible for maintaining the premises of the property where Wynkoop was

injured and as such, sovereign immunity is not waived. In Williams, the Fourth Circuit stated

the following:

       By its express terms, the FTCA does not provide for liability of the United
       States for the acts or omissions of independent contractors. . . . Because the
       United States is not liable for the acts or omissions of independent contractors,
       sovereign immunity has not been waived; and the doctrine therefore operates
       to bar suits against the United States.

Williams, 50 F.3d at 305 (citing 28 U.S.C. § 2671 and Broussard v. United States, 989 F.2d

171, 177 (5th Cir. 1993) (per curiam)).

       Wynkoop responds that he is not arguing that the United States is vicariously liable for

the actions of an independent contractor, but rather that it is directly liable, because under

Virginia law, a property owner’s duty to maintain premises in a reasonably safe condition is a

non-delegable duty. However, this argument was rejected by the Fourth Circuit in Berkman v.

United States, 957 F.2d 108 (4th Cir. 1992). In that case, the plaintiff slipped on hydraulic fluid

at Dulles International Airport and fell, injuring himself. He sued the Federal Aviation

Administration (FAA) under the FTCA alleging negligence. His claim was dismissed after the

district court concluded that the negligence, if any, was on the part of the independent

contractor who cleaned and maintained the airport facilities. Id. at 110. Berkman appealed,

arguing the duty to maintain the premises in a safe condition was not delegable under Virginia

law and that the United States remained liable even if an independent contractor was negligent.

Id.
                                                5
 Case 5:20-cv-00004-MFU Document 25 Filed 12/23/20 Page 6 of 8 Pageid#: 259




       The Fourth Circuit acknowledged that Virginia law, which is incorporated into the

FTCA under 28 U.S.C.A. § 1346(b), might hold other property owners liable for injuries

resulting from unsafe conditions on land because the duty to maintain property in a reasonably

safe condition is nondelegable. Nevertheless, the court held that “the independent contractor

exception to the waiver of sovereign immunity under the FTCA excludes liability based solely

on the negligence of an independent contractor.” Id. The court explained that the government

can act only through people and the FTCA distinguishes between persons who are employees

of the government and those who are contractors. Id. at 112 (citing 28 U.S.C. §§ 1346(b),

2671). “In waiving tort immunity, the federal government agrees to be fiscally responsible only

when the tortious conduct is performed by government employees and not when performed

by contractors.” Id.

       The court went on to find that the fact that an independent contractor may have been

responsible for Berkman’s fall did not relieve the government from liability because Berkman

also alleged that the FAA failed to use reasonable care to make sure slippery substances were

not left on the floor, apparently alluding to the fact that after Berkman fell, an inspection of a

door showed that it was leaking hydraulic fluid onto a metal plate on which Berkman allegedly

slipped. Id. Because the contract for maintenance did not require the maintenance company

to inspect and maintain the door, the Fourth Circuit remanded the case to the district court to

determine whether the FAA was negligent in its maintenance of the door or in its failure to

close a gate to passenger use prior to Berkman’s fall. Id.

       In the instant case, Wynkoop alleges that the government was negligent in that it failed

to keep the property where he fell in a reasonably safe condition, failed to properly maintain


                                                6
 Case 5:20-cv-00004-MFU Document 25 Filed 12/23/20 Page 7 of 8 Pageid#: 260




the stairwell, failed to properly supervise agents and employees as they carried out their duties

of inspecting to make sure the stairwell was safe, failed to warn invitees to the property of its

dangerous condition, and failed to exercise reasonable care to correct the dangerous condition

of the stairwell. ECF No. 1 at 3. However, it is undisputed that the government contracted

with BLM to perform these duties and therefore, the government has not waived its sovereign

immunity under the FTCA. Id. at 110; see also Redford v. United States, No. 19-cv-1152-LM,

2020 WL 4586794 (D. N.H. Aug. 10, 2020) (applying independent contractor exception to

grant 12(b)(1) motion to dismiss where plaintiff slipped and fell at a HUD-owned property

managed by a third party); and Ryan v. United States, 304 F.Supp.2d 678, 688 (D. Md. 2003)

(applying independent contractor exception to dismiss FTCA claim when plaintiff was injured

while working for government contractor at a naval facility).

       Wynkoop cites authority where courts have held that direct liability imposed for breach

of a non-delegable duty does not fall under the independent contractor exception to the

FTCA. However, all the cases he cites involved “inherently dangerous work.” See, e.g., McCall

v. United States Dept. of Energy, 914 F.2d 191, 195 (9th Cir. 1990) (“Montana . . . imposes a

nondelegable duty upon project owners to ensure that contractors performing inherently

dangerous work employ proper safety precautions. . . . Because of the limitations of the FTCA,

the United States may be found to have breached this duty only when it fails ‘to exercise

reasonable care to see that the contractor abides by [the contractor’s] responsibilities.’”); and

Gardner v. United States, 780 F.2d 835, 838 (9th Cir. 1986) (“[U]nder California’s

nondelegable duty doctrine the United States is directly liable for its own negligence when it

fails to ensure that an independent contractor takes adequate safety precautions and the work


                                               7
 Case 5:20-cv-00004-MFU Document 25 Filed 12/23/20 Page 8 of 8 Pageid#: 261




to be performed involves special dangers.”). Because Wynkoop has not alleged that

maintenance of the HUD-owned property on which he was injured was inherently dangerous

or involved special dangers, these cases do not support his argument that the government is

directly liable for his injuries.

        Wynkoop also cited Jamison v. United States, 491 F.Supp.2d 608 (W.D. La. 2007), for

its holding that the FTCA did not bar action against the government for general premises

liability. However, that case did not involve the action of an independent contractor. Rather,

it addressed whether the government could be held liable for injuries caused when a visitor to

a federal courthouse was injured when the chair he sat in was not put properly constructed

and caused him to fall backward. Thus, Jamison provides no support for Wynkoop’s argument

regarding nondelegable duties.

        Based on the foregoing, the court finds that the independent contractor exception to

the FTCA applies in this case and therefore, the court does not have subject matter jurisdiction

to hear Wynkoop’s claim. Accordingly, the government’s motion to dismiss is GRANTED

and Wynkoop’s cause of action is DISMISSED without prejudice for want of jurisdiction.

        An appropriate order will be entered.

        It is so ORDERED.

                                            Entered:     December 23, 2020
                                                                     Michael F. Urbanski
                                                                     Chief U.S. District Judge
                                                                     2020.12.23 11:56:19 -05'00'
                                            Michael F. Urbanski
                                            Chief United States District Judge




                                                8
